Name: 80/187/EEC: Commission Decision of 18 January 1980 authorizing the French Republic not to apply Community treatment to blouses and shirt-blouses, knitted or crocheted, or woven, for women, girls and infants, falling within subheadings ex 60.05 A II and ex 61.02 B II of the Common Customs Tariff (category 7), originating in Pakistan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-16

 Avis juridique important|31980D018780/187/EEC: Commission Decision of 18 January 1980 authorizing the French Republic not to apply Community treatment to blouses and shirt-blouses, knitted or crocheted, or woven, for women, girls and infants, falling within subheadings ex 60.05 A II and ex 61.02 B II of the Common Customs Tariff (category 7), originating in Pakistan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 040 , 16/02/1980 P. 0049****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 18 JANUARY 1980 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO BLOUSES AND SHIRT BLOUSES , KNITTED OR CROCHETED , OR WOVEN , FOR WOMEN , GIRLS AND INFANTS , FALLING WITHIN SUBHEADINGS EX 60.05 A II AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF ( CATEGORY 7 ), ORIGINATING IN PAKISTAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/187/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 11 JANUARY 1980 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO BLOUSES AND SHIRT BLOUSES , KNITTED OR CROCHETED , OR WOVEN , FOR WOMEN , GIRLS AND INFANTS , FALLING WITHIN SUBHEADINGS EX 60.05 A II AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF ( CATEGORY 7 ), ORIGINATING IN PAKISTAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN PAKISTAN IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT PAKISTAN HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS THE REALIZATION OF ALL THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED , IN VIEW OF THE SUBSTANTIAL VOLUME INVOLVED , IS LIKELY TO AGGRAVATE THESE DIFFICULTIES AND CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR ALL THE LICENCES WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN PAKISTAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JANUARY 1980 . IN ANY CASE THIS AUTHORIZATION DOES NOT COVER A QUANTITY REPRESENTING 50 000 PIECES . SUCH A QUANTITY SHALL BE ALLOCATED BETWEEN THE ABOVEMENTIONED APPLICANTS FOR WHICH THE APPLICATIONS FOR IMPORT LICENCES ARE ON THE DATE OF THIS DECISION PENDING WITH THE FRENCH AUTHORITIES . // // CCT HEADING NO // DESCRIPTION // // EX 60.05 A II AND EX 61.02 B II ( NIMEXE CODES 60.05-22 , 23 , 24 , 25 ; 61.02-78 , 82 , 84 ) ( CATEGORY 7 ) // BLOUSES AND SHIRT BLOUSES , KNITTED OR CROCHETED OR WOVEN , FOR WOMEN , GIRLS AND INFANTS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 18 JANUARY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT